  Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 1 of 7 PageID #:1




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS


 Paula McConnell,                                Civil Action No. 1:19-cv-00611

                         Plaintiff,

                                                 COMPLAINT
          – against–



 Great American Finance Company and
 Equifax Information Services, LLC,

                         Defendant(s).



                                      COMPLAINT

       Plaintiff, Paula McConnell (hereinafter “Plaintiff”), by and through her attorneys,

The Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of Complaint against

Defendants, Great American Finance Company (“Great American”) and Equifax

Information Services, LLC (“Equifax”) alleges as follows:

                                  INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.




                                            1
Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 2 of 7 PageID #:1




                                         PARTIES

  2. Plaintiff, Paula McConnell, is an adult citizen of Illinois.

  3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

  4. Defendant Great American is a corporation organized and existing under the

      laws of Florida that furnishes consumer credit information to consumer

      reporting agencies.

  5. Defendant Equifax is a limited liability company organized and existing under

      the laws of Georgia that engages in the business of maintaining and reporting

      consumer credit information.

                              JURISDICTION AND VENUE

  6. This Court has jurisdiction over Defendants because Defendants are either

      domiciled in Illinois and/or continuously do business in Illinois.

  7. This Court has subject matter jurisdiction over this matter pursuant to 28

      U.S.C. § 1331 because the rights and obligations of the parties in this action are

      defined by 15 U.S.C. § 1681 and pursuant to 15 U.S.C. § 1681p, which

      provides that an action to enforce any liability created under 15 U.S.C. § 1681

      may be brought in any appropriate United States district court, without regard

      to the amount in controversy.

  8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a

      substantial part of the events and omissions giving rise to Plaintiff’s claims

      occurred in Illinois.


                              FACTUAL ALLEGATIONS

  9. Defendant Great American issued a credit account ending in 2936 to Plaintiff.

      The account was routinely reported on Plaintiff’s consumer credit report.

                                         2
Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 3 of 7 PageID #:1




  10. The consumer report at issue is a written communication of information

      concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

      character, general reputation, personal characteristics, or mode of living which

      is used or for the purpose of serving as a factor in establishing the consumer’s

      eligibility for credit to be used primarily for personal, family, or household

      purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

  11. On or about May 17, 2017, Plaintiff and the Law Offices of Kimberly J.

      Weissman, LLC, on behalf of Great American entered into a settlement

      agreement for the above referenced account. See Exhibit A.

  12. Pursuant to the terms of the settlement, Plaintiff was required to make three (3)

      monthly payments totaling $1,087.00 to settle and close her Great American

      credit account.

  13. Plaintiff, via her debt settlement representative timely made the requisite

      settlement payments. See Exhibit B.

  14. However, over a year later, Plaintiff’s Great American account continued to be

      negatively reported.

  15. In particular, on a requested credit report dated October 4, 2018, Plaintiff’s

      Great American account was reported with a status of “COLLECTION”, a

      balance of $807.00, and a past due balance of $807.00. See Exhibit C.

  16. This trade line was inaccurately reported. As evidenced by the settlement

      agreement and proof of payments, the account was settled for less than full

      balance and must be reported as settled with a balance of $0.00.




                                        3
Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 4 of 7 PageID #:1




  17. On or about October 23, 2018, Plaintiff, via her attorney at the time, notified

      Equifax directly of a dispute with completeness and/or accuracy of the

      reporting of Plaintiff’s Great American account. See Exhibit D.

  18. Therefore, Plaintiff disputed the accuracy of the derogatory information

      reported by Great American to Equifax via certified mail in accordance with 15

      U.S.C. § 1681i of the FCRA.

  19. In January 2019, Plaintiff requested an updated credit report for review. The

      tradeline for Plaintiff’s Great American account remained inaccurate, as

      Defendants failed to correct the inaccuracy. See Exhibit E.

  20. Equifax did not notify Great American of the dispute by Plaintiff in accordance

      with the FCRA, or alternatively, did notify Great American and Great

      American failed to properly investigate and delete the tradeline or properly

      update the tradeline on Plaintiff’s credit reports.

  21. If Great American had performed a reasonable investigation of Plaintiff’s

      dispute, Plaintiff’s Great American account would have been updated to reflect

      a “settled” status with a balance of $0.00.

  22. Despite the fact that Great American has promised through its subscriber

      agreements or contracts to accurately update accounts, Great American has

      nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

      failed to follow this requirement as well as the requirements set forth under the

      FCRA, which has resulted in the intended consequences of this information

      remaining on Plaintiff’s credit reports.

  23. Defendants failed to properly maintain and failed to follow reasonable

      procedures to assure maximum possible accuracy of Plaintiff’s credit


                                          4
Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 5 of 7 PageID #:1




      information and Plaintiff’s credit report, concerning the account in question,

      thus violating the FCRA. These violations occurred before, during, and after

      the dispute process began with Equifax.

  24. At all times pertinent hereto, Defendants were acting by and through their

      agents, servants and/or employees, who were acting within the scope and

      course of their employment, and under the direct supervision and control of the

      Defendants herein.

  25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

      agents, servants and/or employees, was malicious, intentional, willful, reckless,

      negligent and in wanton disregard for federal law and the rights of the Plaintiff

      herein.

                             CLAIM FOR RELIEF

  26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

      set forth above.

  27. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

  28. Great American is an entity who, regularly and in the course of business,

      furnishes information to one or more consumer reporting agencies about its

      transactions or experiences with any consumer and therefore constitutes a

      “furnisher,” as codified at 15 U.S.C. § 1681s-2.

  29. Great American is reporting inaccurate credit information concerning Plaintiff

      to one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

  30. Plaintiff notified Defendants directly of a dispute on the account’s

      completeness and/or accuracy, as reported.




                                         5
  Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 6 of 7 PageID #:1




      31. Great American failed to complete an investigation of Plaintiff’s written

         dispute and provide the results of an investigation to Plaintiff and the credit

         bureaus within the 30-day statutory period as required by 15 U.S.C. § 1681s-

         2(b).

      32. Great American failed to promptly modify the inaccurate information on

         Plaintiff’s credit report in violation of 15 U.S.C. § 1681s-2(b).

      33. Equifax failed to delete information found to be inaccurate, reinserted the

         information without following the FCRA, or failed to properly investigate

         Plaintiff’s disputes.

      34. Equifax failed to maintain and failed to follow reasonable procedures to assure

         maximum possible accuracy of Plaintiff’s credit report, concerning the account

         in question, violating 15 U.S.C. § 1681e(b).

      35. As a result of the above violations of the FCRA, Plaintiff suffered actual

         damages in one or more of the following categories: lower credit score, denial

         of credit, embarrassment and emotional distress caused by the inability to

         obtain financing for everyday expenses, rejection of credit card application,

         higher interest rates on loan offers that would otherwise be affordable, and

         other damages that may be ascertained at a later date.

      36. As a result of the above violations of the FCRA, Defendants are liable to

         Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

         fees and costs.

      WHEREFORE, Plaintiff demands that judgment in the sum of at least $35,000.00

be entered against Defendants as follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

                                            6
Case: 1:19-cv-00611 Document #: 1 Filed: 01/30/19 Page 7 of 7 PageID #:1




  2. That judgment be entered against Defendants for punitive damages
     pursuant to 15 U.S.C. § 1681n;

  3. That the Court award costs and reasonable attorney's fees pursuant to 15
     U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

  4. That the Court grant such other and further relief as may be just and
     proper.


                                                Respectfully Submitted,


                                                _/s/_ Alexander J. Mikulaschek ___
                                                Alexander J. Mikulaschek, Esq.
                                                Attorney for Plaintiff
                                                Law Offices of Robert S.
                                                Gitmeid & Assoc., PLLC
                                                11 Broadway, Suite 960
                                                New York, NY 10004
                                                Tel: (773) 869-5400
                                                Fax: (212) 428-6808
                                                Alexander.M@gitmeidlaw.com




                                        7
